Citation Nr: 9907655	
Decision Date: 03/22/99    Archive Date: 03/31/99

DOCKET NO.  95-04 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a cervical or 
lumbosacral disorder.  

2.  Entitlement to an effective date earlier than September 
15, 1992, for a grant of increased evaluation for service-
connected residuals of a fracture of the distal tibia and 
fibula with tender scar and saphenous nerve neuropathy.  

3.  Entitlement to an increased evaluation for residuals of a 
fracture of the left lower tibia and fibular with tender scar 
and saphenous nerve neuropathy, currently rated as 20 percent 
disabling.  

4.  Entitlement to an increased evaluation for keloid 
scarring of the left shoulder, currently rated as 20 percent 
disabling.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from December 1969 to 
December 1971.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Los Angeles, California.  

The issues of entitlement to increased ratings for residuals 
of a fracture of the distal tibia and fibula with tender scar 
and saphenous nerve neuropathy and keloid scarring of the 
left shoulder will be addressed at the end of this decision 
under the heading, "Remand."  The Board notes that in 
addition to those service-connected disabilities, service 
connection has also been established for injury to the 
posterior left tibial and sural nerves, rated as 10 percent 
disabling, and for degenerative arthritis of the left knee, 
also rated as 10 percent disabling.   


CONTENTIONS OF APPELLANT ON APPEAL

In essence, it is contended that service connection is 
warranted for disorders of the cervical and lumbosacral spine 
in that these disabilities had there onset during active 
service or are secondary to the service-connected residuals 
of a fracture of the tibia and fibula with tender scar and 
saphenous nerve neuropathy.  It is also argued that an 
earlier effective date is warranted for assignment of an 
increased evaluation of 20 percent for this service-connected 
disorder.  


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims files.  Based on its review of the relevant evidence 
in this matter, and for the following reasons and bases, it 
is the decision of the Board that the veteran has not met his 
initial burden of presenting a well grounded claim for 
service connection for a cervical and lumbosacral disability.  
Additionally, it is the decision of the Board that the 
preponderance of the evidence supports the grant of an 
earlier effective date of September 2, 1992, for the 
assignment of an increased rating of  20 percent for 
residuals of a fracture of the distal tibia and fibula with 
tender scar and saphenous nerve neuropathy.  


FINDINGS OF FACT

1.  A cervical disorder was not demonstrated during service 
or thereafter.  A chronic lumbosacral disorder was not 
present in service and was first demonstrated many years 
after service; there is no competent medical evidence of 
record to show a causal relationship between the currently 
diagnosed mechanical low back pain secondary to marked 
obesity and the veteran's service-connected residuals of a 
fracture to the left tibial and fibula with tender scar and 
saphenous nerve neuropathy.  

2.  VA received a claim for an increased evaluation for a 
left lower extremity disorder on September 15, 1992.  

3.  An increase in the service-connected left lower extremity 
disorder was first factually ascertainable on September 2, 
1992.  


CONCLUSIONS OF LAW

1.  The claim for service connection for a cervical and 
lumbosacral disorder is not well grounded.  38 U.S.C.A. 
§ 5107 (West 1991).  

2.  The criteria for an effective date of September 2, 1992, 
for assignment of a 20 percent evaluation for residuals of a 
fracture of the tibia and fibula with tender scar and 
saphenous nerve neuropathy are met.  38 U.S.C.A. §§ 5110, 
7105 (West 1991); 38 C.F.R. §  3.400 and Part 4, Diagnostic 
Codes (DCs) 7804-5262 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Entitlement to Service Connection for a Cervical and 
Lumbosacral Spine Disorder  

Pertinent Laws and Regulations

Initially, the Board notes that a review of the claims file 
shows that service connection was denied for a cervical or 
lumbosacral spine disorder in early 1973 as evidenced by 
correspondence to the veteran that same month.  In May 1973, 
service connection was again denied.  The veteran filed a 
notice of disagreement in January 1974, and he was issued a 
statement of the case (SOC) in March 1974.  He filed a timely 
substantive appeal in April 1974.  The claim was ultimately 
denied again by the RO upon rating determination in October 
1974.  It is unclear as to whether the veteran was notified 
as to the October 1974 determination.  There is no indication 
in the record showing a full grant of all of the benefits 
sought or where the veteran withdrew his service connection 
claim.  Thus, as noted by the RO upon rating decision in 
October 1997, the claim of entitlement to service connection 
for spinal disorders remains on appellate status.  In October 
1997, the RO deferred this issue for additional evidentiary 
development.  Service connection for a cervical or 
lumbosacral disability was subsequently denied in June 1998 
and the appeal continues.  

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence that the 
claim is well grounded.  Under the law, it is the obligation 
of the person applying for benefits to come forward with a 
well-grounded claim.  38 U.S.C.A. § 5107(a).  A well grounded 
claim is "[a] plausible claim, one which is meritorious on 
its own or capable of substantiation.  Such a claim need not 
be conclusive but only possible to satisfy the initial burden 
of § 5107(a)."  Epps v. Gober, 126 F.3d 1464, 1468 (Fed. 
Cir. 1997).  Mere allegations in support of a claim that a 
disorder should be service-connected are not sufficient; the 
veteran must submit evidence in support of the claim that 
would "justify a belief by a fair and impartial individual 
that the claim is plausible."  38 U.S.C.A. § 5107(a); Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992).  The quality and 
quantity of the evidence required to meet this statutory 
burden depends upon the issue presented by the claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  

The Court has held that, in general, a claim for service 
connection is well grounded when three elements are satisfied 
with competent evidence.  Caluza v. Brown, 7 Vet. App. 498 
(1995).   First, there must be competent medical evidence of 
a current disability (a medical diagnosis).  Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992); Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992)  Second, there must be evidence 
of an occurrence or aggravation of a disease or injury 
incurred in service (lay or medical evidence). Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991); Layno v. Brown, 6 Vet. 
App. 465 (1994).  Third, there must be a nexus between the 
in-service injury or disease and the current disability 
(medical evidence or the legal presumption that certain 
disabilities manifest within certain periods are related to 
service).  Grottveit v. Brown, 5 Vet. App. 91, 93; Lathan v. 
Brown, 7 Vet. App. 359 (1995).  

The Court has further held that the second and third elements 
of a well-grounded claim for service connection can also be 
satisfied under 38 C.F.R. § 3.303(b) (1998) by (a) evidence 
that a condition was "noted" during service or an 
applicable presumption period; (b) evidence showing post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and post-service symptomatology.  See 
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-
97 (1997).  Alternatively, service connection may be 
established under 38 C.F.R. § 3.303(b) by evidence of (i) the 
existence of a chronic disease in service or during an 
applicable presumption period and (ii) present manifestations 
of the same chronic disease.  Ibid.

Also controlling in this case are decisions of the Court 
concerning the types of evidence required to establish 
important facts.  The Court has held that a lay person can 
provide probative eye-witness evidence of visible symptoms, 
however, a lay person can not provide probative evidence as 
to matters which require specialized medical knowledge 
acquired through experience, training or education.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  The Court has 
further held that "where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence to the effect that the claim is 'plausible' or 
'possible' is required."  Grottveit, 5 Vet. App. at 93.  

The basic framework of the law and regulations provides that 
service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 11331 (West 1991); 38 C.F.R. 
§ 3.303 (1998).  

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310 (1998).  When aggravation of a nonservice-connected 
disability is proximately due to or the result of a service-
connected disorder, service connection is warranted for the 
degree of aggravation, but only that degree, over an above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995).  


Factual Background

Service connection has been established for residuals of a 
fracture of the tibia and fibula with tender scar and 
saphenous nerve neuropathy (in October 1974).  This grant was 
based on the fact that the veteran was treated in 1970 for 
this fracture following an automobile accident.  The veteran 
has contended either that he incurred back disabilities in 
service or, alternatively, that he has post service spine 
cervical and lumbosacral spine disorders that resulted from 
the above mentioned service-connected left lower extremity 
fracture.  

On the report of medical history completed in conjunction 
with the examination for entry into service in November 1969, 
the veteran checked a block for "yes" in response to the 
question of whether he ever had or now had "back trouble of 
any sort."  Clinical evaluation was negative.  After just 
twenty-five days of active service, he was seen on January 7, 
1970, for complaints of low back pain of two years' duration.  
X-ray was unremarkable except for minor scoliosis.  

Private hospitalization records from July 4 to 9, 1970, 
disclose that the veteran was admitted with a compound 
fracture of the left tibia and fibula sustained in a car 
crash.  He was also noted to complain of low back pain.  
After surgery for the fracture, he complained of low back 
pain the following day and for the other days of the 
hospitalization.  X-rays of the lumbar spine were 
"unrevealing."  Service medical records do not reflect 
recorded complaints or history, or findings of cervical or 
lumbar spine pathology associated with, or following the July 
1970 fracture of the left tibia and fibula.  A Medical Board 
evaluated him in early 1971.  On a report of medical history, 
he again checked a block for "yes" in response to the 
question of whether he ever had or now had "back trouble of 
any sort."  The clinical examiner found nothing objective to 
support the history.  

An October 1972 VA examination report reflects that the 
veteran complained of back pain.  He reportedly had a 
"slight" limp of the right leg (emphasis added).   He gave 
a history of cervical injury at the same time he fractured 
his left tibia and fibula and of lumbosacral backache since 
that time.  He reported occasional limping.  On examination, 
there was tenderness to thumb pressure over C-2, C-4 and C-7.  
There was bilateral paracervical muscle tenderness and 
moderate neck spasm.  Flexion and extension were normal; 
lateral bending was limited bilaterally and rotation was 
limited on the right.  Motion of the back was normal.  There 
was three plus spasm of the erector spinae muscles 
bilaterally in the prone position and shearing tests produced 
pain of the lumbar and lumbosacral areas.  X-rays of the 
cervical and lumbar spine were negative.  Diagnosis included 
"chronic" cervical spine strain and "chronic" lumbar spine 
sprain.  

A review of the documents in the claims file reflects that 
the veteran was notified in February 1973 that service 
connection was denied for sprain to the cervical and lumbar 
spines as not shown in the evidence of record.  

In May 1973, the RO again denied service connection in that 
no chronic cervical or lumbosacral spine disorder was shown 
during service.  The veteran subsequently filed a notice of 
disagreement as to that decision in January 1974 and 
submitted private medical records dated from 1968 through 
1974 which reflect treatment for various complaints, to 
include a report from late July 1970 noting the fracture 
injury in the auto accident and a back injury.  Clinically, 
slight tenderness was found in the paravertebral area of the 
lumbar region.  The records also disclosed complaints of 
shooting pains in the left leg in June 1972.  Pain medication 
was prescribed at that time and again in September 1972.  No 
further reference was made to the left lower extremity.  

The veteran provided a history of neck and back injuries at 
the time of the July 1970 auto accident at the VA examination 
in August 1974.  He indicated he had stiffness and soreness 
in his neck and occasional pain in the lower back.  
Examination found cervical and lumbar spinal contours and 
range of motion to be normal.  There was no tenderness in the 
neck and slight tenderness at the lumbosacral junction in the 
midline, but not elsewhere in the dorsolumbar spine.  There 
was no spasm.  X-rays of the cervicodorsal spine were 
negative.  Diagnosis was history of cervical and lumbar 
sprains with subjective findings "as described."  The RO 
again denied service connection for a spinal disorder in 
October 1974.  

The veteran filed a claim to reopen his claim for an 
increased disability rating for his left lower extremity 
disorder on September 15, 1992.  In early 1993, VA records 
from 1992 were added to the claims file.  On September 2, 
1992, the veteran was seen for complaints of left leg pain.  
The examiner noted that the veteran had a history of a left 
tibia fracture.  He was prescribed 600 mg. of Motrin.  
Additional outpatient records dated through December 1992 
show that he continued to be seen for various complaints to 
include left leg pain.  X-ray of the lumbosacral spine in 
December 1992 was negative.  

A private medical record from December 1992 discloses that 
the veteran reported he had twisted his back and neck. 
Objectively there was lumbar muscle tenderness and diagnoses 
included cervical and lumbar spine strain. 

Upon VA examination in February 1993, the veteran reported 
left lower extremity pain and numbness.  Examination showed 
that he ambulated with a prominent limp.  It was the 
examiner's impression, however, that the limp was voluntarily 
created as it was rather "dramatic" and "seem[ed] to 
disappear while he [was] walking down the hall, to some 
extent."  There was a well healed scar, approximately 5 to 7 
cm. in length over the medial aspect of the tibia.  There was 
no evidence of muscle atrophy.  X-rays of the tibia were 
essentially negative.  The examiner's impression was of a 
healed fracture of the left tibia with medial scar.  The 
examiner added that it was his opinion that the veteran had a 
completely well healed and well aligned tibia.  The weakness 
exhibited by the veteran was out of proportion to any 
evidence of atrophy of which there was none.  

In December 1993, the RO confirmed and continued the 10 
percent rating in effect for the service-connected left lower 
extremity disorder.  

At a personal hearing in June 1994, the veteran testified 
that his left leg disability caused him constant pain and 
that his left leg was frequently numb.  Tr. at 3.  In August 
1994, a hearing officer continued the 10 percent evaluation.  

VA outpatient treatment records dated in 1995 and 1996 
indicate the veteran complained of numerous body aches.  When 
he was seen in a mental health unit in February 1995, his 
complaints included back pain.  He made a similar complaint 
in August 1995.  A July 1996 entry reveals complaints of back 
pain with radiation into the legs.  He denied injury.

In July 1996, the Board remanded the issues of increased 
ratings for a left lower extremity disorder and a keloid scar 
of the left shoulder for additional disability, to include VA 
orthopedic and neurological examinations.  

On VA joint examination in September 1996, the veteran 
complained of back stiffness at times.  Back examination 
disclosed no deformity, spasm or tenderness.  Forward flexion 
and rear extension were limited to 30 degrees with complaints 
of pain.  Straight leg raises were negative and deep tendon 
reflexes were symmetrical.  X-rays were within normal limits.  
The diagnosis was lumbosacral strain.  The examiner opined 
that no significant impairment of the lumbar spine was found.  
On VA peripheral nerve examination there reportedly was pain 
across the back without radiation.  He was noted too not to 
have made a full effort due to pain.

In December 1996, the RO continued the 10 percent evaluations 
in effect for left shoulder scarring and increased the rating 
for residuals of the left tibia/fibula fracture to 20 
percent.  The RO characterized the leg disability as 
residuals of a fracture of the distal tibia and fibula with 
tender scar and saphenous nerve neuropathy.  

On neurological examination in June 1997, the veteran 
complained of numbness and throbbing, weakness, difficulty 
sleeping and shooting pain.  He also reported low back pain 
worse with sitting or standing.  There was tenderness along 
the spine.  Sensory sensation was decreased at the dorsum of 
the left foot and medial calf.  He cautiously performed heal-
toe maneuver, and the assessment was traumatic peripheral 
nerve injury.  The etiology of the veteran's pain was 
unclear.  

In a June 1997 addendum, the examiner referred to the 
findings of the September 1996 examination and added that he 
believed the veteran's knee symptoms were due to the tibia 
injury but "I see no causal relationship whatsoever between 
the fracture [of the] tibia [and] fibula which is well-healed 
with 10 degree varus alignment to his low back problem."  

Electrodiagnostic study in July 1997 was interpreted as 
showing abnormal response from the left sural and tibial 
nerves.  Peroneal conduction was normal.  The findings were 
opined to be secondary to the tibia/fibula fracture from 27 
years earlier.  

Upon rating decision in October 1997, service connection was 
established for injury to the posterior left tibial and sural 
nerves and for degenerative arthritis of the left knee, each 
rated as 10 percent disabling.  Service connection was denied 
for spinal disability on a direct and secondary basis.  

The RO requested a VA examination to assess whether the 
veteran had a cervical or lumbar spine disability and, if so, 
the probability that such a disability was causally related 
to service, including specifically the motor vehicle 
accident.  Upon VA examination in December 1997, the 
physician stated that he had reviewed the claims record as 
well as previous VA examinations conducted in September 1996 
and June 1997.  The veteran complained of tightness and 
spasms in the low back area of a chronic nature.  There was 
no known specific injury.  He could only walk 1/4 block.  There 
was no radiation of pain to the legs.  The rest of the spine 
was "okay" although pain radiated up the back slightly and 
the back "gets tight."  The veteran said that he had not 
worked since 1982 as he could not walk secondary to problems 
associated with his back, legs, and feet.  

Examination revealed that the appellant was 5' 11''.  He 
weighed 250-260 pounds and had a shuffling gait.  Inspection 
of the low back demonstrated that the pelvis was level.  
There was no muscle spasm, no scoliosis, and no tenderness.  
Range of back motion was markedly limited.  Forward flexion 
was fingertips to the level of the patella approximately.  
Extension was nil.  Lateral bending and rotation were 
"perhaps" 5 to 10 degrees.  The knee and ankle jerks were 
just a trace.  There was normal strength to testing in both 
lower extremities for muscle strength and intact to light 
tough sensation.  There were palpable posterior tibial 
pulses.  In a sitting position, the knees could be extended 
completely without a complaint of pain in the low back.  
Cervical spine had flexion that was virtually complete.  
Extension was nil and rotation was 1/4 of normal.  X-rays of 
the lumbar spine were normal.  The clinical impression was 
mechanical low back pain secondary to marked obesity, large 
apron and relative muscle weakness.  There was no 
degenerative disc disease.  The examiner noted that the 
veteran had no complaints referable to the cervical spine and 
that no X-rays were ordered.  

In subsequently dated statements, the veteran asserted that 
he has low and upper back complaints were secondary to his 
service-connected left lower extremity fracture.  

In June 1998, service connection for lumbar and cervical 
spine strain was denied on a direct and secondary basis.  

Analysis

As described earlier, there are three elements that must be 
met for a well grounded claim.  The first element of a well 
grounded claim as to the issue of service connection for a 
cervical spine disorder is not met.  Recent examinations were 
negative for a cervical spine disorder, and the most recent 
clinical record shows that the veteran has no cervical spine 
complaints.  The fact that in the past diagnoses of a 
cervical spine disability have been made, even with the word 
"chronic," do not avail the claimant where the current 
medical evidence fails to demonstrate any identifiable 
disability.

While the second element of a well grounded is met by the 
veteran's assertions that he has cervical spine problems, the 
record also lacks medical evidence showing that such 
complaints are related to any clinical findings or that there 
is any nexus between his complaints and any current 
disability.  Thus, the third element of a well-grounded claim 
for a cervical spine disability is also not met.  The 
veteran's opinion that he has cervical spine problems which 
are associated with his service-connected residuals of a 
fracture of the tibial and fibula has been noted, but the 
record does not support such assertions, and moreover, his 
opinion is not competent evidence on medical causation or 
etiology.  Espiritu, 2 Vet. App. 492, 494, and Grottveit, 5 
Vet. App. at 92-3.  Finally, the claimant can not well ground 
his claim on the basis of chronicity or continuity of 
symptoms where the clinical evidence flatly shows no current 
disability whatsoever.  As the regulatory provision states, 
there must be "manifestations of the same chronic disease" 
at a later date in order for a claimant to avail himself of 
the provisions of 38 C.F.R. § 3.303(b).  Moreover, the simple 
use of the word "chronic" in a diagnosis is not a cure all 
where there are "merely isolated findings," or where the 
diagnosis of chronicity may be "legitimately challenged."  
The record in this case not only "legitimately" challenges 
the chronicity of any claimed cervical disorder, but also 
refutes it.

As to the veteran's claim for service connection for a 
lumbosacral strain, the Board notes that the first element of 
a well grounded claim is met by the medical evidence of 
record of current low back disability, diagnosed as 
mechanical low back pain.  The second element of a well-
grounded claim is met by the veteran's assertions concerning 
a low back injury in service and medical records from his 
period of service showing low back complaints following an 
auto accident.  What is missing is the third element -  
competent medical evidence of nexus between injury or disease 
in service and current disability.  There is no competent 
medical evidence disclosing a chronic lumbosacral spine 
disability in service.  There was evidence of a history of a 
back disability reported by the claimant at entry and again 
at separation.  There were statements of medical history 
recorded early in service indicating the claimant has 
experienced back symptoms for many months prior to active 
service.  There was also contemporary documentation of 
complaints and findings of back tenderness following the 
motor vehicle accident in July 1970.  Nonetheless, the record 
also discloses no chronic low back disability was shown when 
the appellant was examined for separation.  

Although a VA examiner in October 1972 diagnosed a 
"chronic" low back strain, he did not link it to service.  
The record shows that the claimant's manifestations of a back 
disability had long preceded service, and thus the October 
1972 diagnosis can not be assumed to have implicated service 
incurrence.  The current examiner had an opportunity to 
review the record and has clearly linked the current low back 
disability to intercurrent causes other than service.  There 
is no competent medical evidence to contravene that 
conclusion.  The Board has also considered whether the 
claimant could establish the nexus element of a well-grounded 
claim with his lay assertions of continuity of 
symptomatology.  On this record, it is clear that the 
claimant can describe back symptoms perceptible to a lay 
party, but he is not competent to link such symptoms to a 
disease or injury in service as opposed to pre-service or 
post service causes.  Thus, the Board finds that the claimant 
can not satisfy the nexus element of a well-grounded claim 
under the provisions of 38 C.F.R. § 3.303(b). 

While the veteran has asserted that he believes that his 
current low back disability is secondary to his service-
connected tibia and fibula fracture, he has provided no 
competent medical evidence to support this assertion.  In 
fact, the most recent examiner attributed this disorder to 
his obesity.  The veteran's lay assertions either that his 
current back disability is due to service or due to his 
service-connected disability are not competent to establish 
medical causation.  The Court has held that while a lay party 
may provide evidence as to matters within the capacity of lay 
person to observe, when it comes to matters of medical 
diagnosis or causation, only those with medical expertise are 
competent to provide evidence.  Espiritu, supra.  

Finally, as to the claim for service connection for cervical 
and lumbosacral disorders on a direct and secondary basis, 
the Board notes that the Court in Allen v Brown, 7 Vet. App. 
439 (1995), held that in a case in which a veteran's service-
connected disability aggravated, but is not the proximate 
cause of a nonservice-connected disability, the veteran is 
entitled to service connection for that increment of 
increased severity of impairment of the nonservice-connected 
disability attributable to the service-connected disability.  

This is of no avail to the veteran, however, because the 
evidence of record plainly does not support a finding that 
his service-connected residuals of fracture of the tibia and 
fibula with scarring and saphenous nerve neuropathy is 
causally related to his spinal complaints on a direct basis 
or on the basis of aggravation.  This is true because while 
his complaints are noted, current clinical findings are 
negative for a cervical spine disorder, and current low back 
diagnosis (mechanical low back pain), was found to be due to 
obesity.  

Simply stated, and in light of Allen, supra, there is no 
medical evidence that counters or equals the overwhelming 
evidence that the veteran's spinal complaints were not the 
result of his service-connected left lower extremity disorder 
on any basis.  

The Board further finds that the RO has advised the appellant 
of the evidence necessary to establish a well grounded claim, 
and the veteran has not indicated the existence of any post 
service medical evidence that has not already been obtained 
that would well ground the claim.  McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997); Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).  

Entitlement to an Effective Date Earlier than September 15, 
1992, for a Grant of Increased Evaluation for Service-
Connected Residuals of a Fracture of the Distal Tibia and 
Fibula with Tender Scarring and Saphenous Nerve Neuropathy

Pertinent Laws and Regulations

38 U.S.C.A. § 5107 provides that a person who submits a claim 
for benefits under a law administered by the Secretary shall 
have the burden of submitting evidence sufficient to justify 
a belief by a fair and impartial individual that the claim is 
well grounded.  The Secretary shall assist such a claimant in 
developing the facts pertinent to the claim.  

The effective date for an increase in disability compensation 
is the earliest date as of which it is factually 
ascertainable that an increase in disability has occurred, if 
the claim is received within one year from such date; 
otherwise, the date of the receipt of the claim.  38 U.S.C.A. 
§ 5100(b)(2) (West 1991); 38 C.F.R. § 3.400.  (1998).  

Under Diagnostic Code (DC) 5262, impairment of the tibia and 
fibula with nonunion, loose motion, and requiring brace, 
warrants a 40 percent evaluation.  Malunion of the tibia and 
fibula with marked knee or ankle disability warrants a 30 
percent evaluation, a 20 percent evaluation with moderate 
knee or ankle disability, and a 10 percent evaluation with 
slight knee or ankle disability.  

Factual Background

Shortly after service separation, service connection was 
established for residuals of a fracture of the left tibia and 
fibula and a 10 percent rating was assigned, effective from 
the date following separation from service.  In October 1974, 
this rating was continued.  Clinical findings used in making 
this decision were essentially taken from an August 1974 
examination which showed that the general contours of the 
left lower extremity were within normal limits, except for 
slight visible enlargement of the leg at the region of the 
fracture site (junction distal middle 3rd of the tibia).  
General leg alignment was normal.  The left leg scar was 
nonadherent and nontender.  There was no tenderness about the 
fracture site itself.  Palpation of soft tissue distal to the 
scar on the medial aspect of the tibia caused a tingling 
sensation on the medial aspect of the foot.  This was 
reported as a "so called positive Tinel's sign" indicating 
a neuroma of the superficial nerve.  There was hypesthesia on 
the medial aspect of the left foot.  He performed a full 
squat and recovered readily.  He walked on his heels and 
tiptoes.  Motions of the left knee and ankle were normal.  
There was slight atrophy of the left calf.  

In October 1974, the RO added saphenous nerve neuropathy to 
the service-connected left lower extremity disorder.  The 10 
percent rating was continued.  

In a statement received on September 15, 1992, the veteran 
filed for an increased rating for his left lower extremity 
disorder.  Subsequently added to the record were VA 
outpatient treatment records from 1992 which show that the 
veteran was seen on September 2, 1992, for left leg 
complaints.  It was noted that he received some relief from 
Motrin.  A prescription for 600 mg. of Motrin was provided.  
On November 5, 1992, he was seen for follow-up of left leg 
pain and for other complaints.  On December 22, 1992, the 
veteran requested to be referred to a pain management 
program.  Prescriptions were refilled.  December 24, 1992, X-
ray of the left tibia/fibula showed a well-healed fracture.

Upon VA orthopedic examination in February 1993, the veteran 
was seen for left leg pain.  He reported throbbing and 
numbness just below the scar.  He complained of a marked 
limp.  On examination, he ambulated with a quite prominent 
limp.  It was the examiner's impress, however, that the limp 
was voluntarily created by the patient.  It was described as 
"rather dramatic" and seemed to disappear while he was 
walking down the hall, to some extent.  There was a well 
healed scar, approximately 5 to 7 cm. in length over the 
medial aspect of the tibia.  There was some irregularity 
palpable on the subcutaneous border of the tibia where he had 
his fracture.  Initially, the examiner noted that when asked 
to dorsiflex the ankle, the veteran could not do so, but when 
the physician moved the foot up, the veteran could hold it in 
that position with good strength.  He could only plantar flex 
on the toes or heels of either foot after much encouragement 
and did so with considerable hesitancy.  To pinprick, there 
was a stocking-type hypesthesia from just below the knee, all 
the way out to the tips of the toes.  There was no evidence 
of muscle atrophy as each calf diameter was 39 cms.  

X-ray of the tibia revealed 5 degrees posterior angulation 
with excellent alignment in the anterior posterior view, and 
a well-healed and solid fracture with no evidence of any 
infection present.  The examiner's impression was of a healed 
left tibia fracture with medial scar.  The examiner noted 
that the veteran demonstrated weakness that was out of 
proportion to any evidence of atrophy, of which there was 
none.  

Upon rating decision in December 1993, the 10 percent rating 
in effect for the service-connected left lower extremity 
disability was continued.  

VA outpatient records through 1994 show that the veteran 
continued to be seen for chronic left leg complaints.  At a 
personal hearing in June 1994, he reported constant left leg 
pain and numbness.  Transcript (tr.) at 2.  

In August 1994, a hearing officer continued the 10 percent 
rating in effect for the left lower extremity disorder.  In 
July 1996, however, the Board remanded claims for increased 
evaluations for service-connected left lower extremity and 
left shoulder disabilities for additional evidentiary 
development.  

Upon VA examination in September 1996, it was determined that 
there was a healed fracture of the left distal tibia/fibula 
with slight posterior angulation and a 4 cm. tender scar over 
the anterolateral fibula, and a neurological deficit 
localized over the scar with decreased sensation to touch and 
pressure.  Range of motion of the ankles was complete and 
equal, but range of motion in the knee joint was 0 to 120 
degrees without evidence of ligament instability but with 
complaints of pain on movement.  (As indicated above, service 
connection was subsequently established for left knee 
osteoarthritis and a separate compensable disability was 
assigned upon rating decision in October 1997.)  An increased 
evaluation of 20 percent was granted for the service-
connected left lower extremity, effective from September 15, 
1992, the date that the veteran filed to reopen his claim for 
an increased evaluation.  It is the veteran's assertion that 
this increase is warranted prior to that date.  

Analysis

Initially, the Board will proceed on the assumption that the 
veteran's evidentiary assertions in connection with a claim 
for an earlier effective date for an increased evaluation are 
sufficient to well ground his claim within the meaning of 
38 U.S.C.A. § 5107 (West 1991).  

With respect to the appellant's argument that the level of 
disability recognized by the recently granted increased 
rating has existed for years, and therefore an earlier 
effective date is warranted, the Board respectfully must 
point out that this argument is without legal merit.  As 
indicated earlier, the general rule for effective dates for 
increased evaluations is the later of either the date of 
claim or the date entitlement arose.  If, however, it can be 
factually ascertained that an increase has occurred in a 
service-connected disability, and a claim for an increased 
rating is received within one year of that factually 
ascertainable date, the effective date will be the date on 
which the increase could be factually determined.  

Thus, as a matter of law, the appellant can not receive an 
effective date for an increased rating retroactively for 
years or decades earlier than the date of receipt of a claim 
for increase.  In this case, the date of receipt of the claim 
to reopen was September 15, 1992.  The RO increased the 
disability rating for the veteran's left lower extremity 
disorder to 20 percent, effective from September 15, 1992, 
based on DC 5262 regarding impairment of the tibia and 
fibula.  The RO determined that moderate, rather than slight, 
impairment of the affected knee or ankle was demonstrated.  
More than moderate impairment, however, was not found.  The 
September 15, 1992, was the date when the claim for an 
increased rating was filed.  

The only avenue open under the law for an effective date 
prior than the date of receipt of the claim for increase 
would be if the record shows an increase in the severity of 
the service-connected disorder in question during the one 
year period prior to September 15, 1992.  Thus, the Board 
must next review all evidence of record to determine the 
earliest date as of which the increase in disability was 
ascertainable.  If the increase in disability was first 
ascertainable during the one year period prior to September 
15, 1992, the increased rating may be effective as of this 
date.  38 U.S.C.A. § 5110(b)(2) (West 1991); 38 C.F.R. 
§ 3.400(o)(2) (1998).  

The clinical evidence of record in service and post service 
through VA examination in August 1974 showed only slight 
symptoms to include calf atrophy and a neuroma of the 
cutaneous nerve.  Range of motion of the left knee was 
normal.  The first evidence of additional complaints and 
symptoms was upon VA outpatient treatment record dated on 
September 2, 1992, when the veteran was seen for continuing 
left leg complaints and was prescribed medication.  Because 
the first evidence of moderate knee or ankle disability was 
shown on that date, it is the Board's conclusion that an 
earlier effective date of September 2, 1992, is warranted for 
the assignment of the 20 percent evaluation.  38 U.S.C.A. 
§ 5110 (West 1991); 38 C.F.R. § 3.400 (1998).  The Board 
notes that whether this will result in the payment of 
additional compensation, however, is subject to the governing 
law and regulations governing the payment of monetary 
benefits.



ORDER

The veteran not having submitted a well grounded claim of 
entitlement to service connection for cervical and 
lumbosacral strain, the appeal is denied.  

Entitlement to an effective date of September 2, 1992, for a 
20 percent evaluation for residuals of a fracture of the left 
tibia and fibula with tender scar and saphenous nerve 
neuropathy is granted, subject to the law and regulations 
pertaining to the payment of monetary benefits.  


REMAND

Pursuant to the Board's July 1996 remand, a VA orthopedic 
examination was conducted in September 1996.  The examiner 
was to comment on the functional loss due to pain on use or 
due to flare-ups, as well as weakened movement, excessive 
fatigability or incoordination.  A review of the examination 
report from September 1996 shows that he did not comment as 
requested.  The claims file reflects that the RO recognized 
that the examination report was inadequate and asked the 
veteran be recalled for another evaluation.  He did not 
report for this examination scheduled in October 1996.  
However, the record shows that the RO increased the 10 
percent rating to 20 percent upon rating determination in 
December 1996 based on the evidence of record.  

The examiner's addendum report of June 1997 adds that there 
was stiffness and soreness in the appellant's left shoulder.  
There was a patchy area "approximately 5 x 3 cm multiple 
keloids secondary obviously deep abrasions."  It was noted 
that there was no weakness and no atrophy and that left 
shoulder and range of motion was to abduction of 90 degrees, 
with flexion of 80 degrees, and internal rotation and 
external rotation of 30 degrees.  Range of motion of the 
right ankle was listed as plantar flexion to 40 degree with 
dorsiflexion of 15 degrees.  

Subsequent examinations do not include discussion of 
functional loss due to left shoulder or left lower extremity 
complaints of pain.  

Upon review of the requested examination reports, the Board 
finds that they are unresponsive to most of the directives 
contained in the July 1996 remand and, therefore, inadequate 
for rating purposes.  Stegall v. West, 11 Vet. App. 268 
(1998).   Specifically, the examiner has not adequately 
addressed whether and to what extent the veteran's reported 
symptoms associated with his left shoulder scarring and 
residuals of fracture of the tibia and fibula with tender 
scar and saphenous nerve neuropathy affect his employment and 
daily activities.  While the examiner noted in the June 1997 
addendum that there was no atrophy or weakness associated 
with the left shoulder, no other comments are provided that 
might enlighten the Board as to functional impairment.  The 
examiner did not address whether, and if so, to what extent 
there was functional impairment due to left shoulder scars or 
pain, or subluxation.  The same is true regarding the left 
lower extremity disorder.  

Moreover, the Board finds that there has been a material 
change in the veteran's left lower extremity disorder.  
Specifically, following the above mentioned examination 
reports, the RO determined that service connection was 
warranted for left knee degenerative arthritis and for injury 
to the posterior tibial and sural nerves on the left.  Both 
of these disorders were found to be secondary to the service-
connected residuals of fracture of the tibia and fibula with 
tender scar and saphenous nerve neuropathy.  Where evidence 
indicates that there has been a material changes in the 
veteran's disability, a reexamination is required.  38 C.F.R. 
§ 3.327(a) (1998); see also Caffrey v. Brown, 6 Vet. App. 377 
(1994).  

Therefore, the issues of entitlement to increased evaluations 
for the veteran's left shoulder keloid scarring and his left 
lower extremity disability will no be decided pending a 
REMAND for the following actions:  

1.  After any necessary information and 
authorization are obtained from the 
veteran, copies of any post December 1997 
treatment records, VA or private, 
inpatient or outpatient, and associated 
with the veteran's left shoulder and left 
lower extremity, should be obtained by 
the RO and incorporated into the claims 
file.  

2.  A VA orthopedic examination should be 
scheduled and conducted in order to 
determine the nature and severity of the 
veteran's left shoulder and left lower 
extremity disabilities.  All suggested 
studies should be performed.  The 
examination report must include a 
thorough description of the veteran's 
symptoms, clinical findings, and 
associated functional impairment.  All 
findings should be recorded in detail.  
Additionally, the examiner should address 
the following:  

To what extent, if any, the veteran's 
keloid scarring of the left shoulder and 
his residuals of fracture of the distal 
tibia and fibula with tender scar and 
saphenous nerve neuropathy cause weakened 
movement, excess fatigability, 
incoordination, etc., and consequently 
affect the veteran's ability to perform 
average employment in a civil occupation 
and his daily activities.  

The extent, if any, to which pain is 
visibly manifested on movement and the 
presence and degree of, or absence of, 
muscle atrophy attributable to the 
veteran's left shoulder scarring and the 
residuals of fracture of the left tibia 
and fibula; the presence or absence of 
changes in the condition of the skin 
indicative of disuse due to the 
aforementioned disabilities; and the 
presence or absence of any other 
objective manifestation that would 
demonstrate disuse or functional 
impairment due to pain attributable to 
the shoulder and left lower extremity 
disabilities.  The examiner should also 
comment on whether there are other 
objective indications of pain and its 
extent.  

The examiner should carefully elicit all 
of the veteran's subjective complaints 
concerning the disabilities at issue and 
offer an opinion as to whether there is 
adequate pathology present to support 
each of the veteran's subjective 
complaints and the level of each 
complaints.  

The claims files and a separate and 
complete copy of this remand must be made 
available to and reviewed by the examiner 
in conjunction with the examination.  The 
examiner should so indicate that he or 
she has, indeed, examined the veteran's 
claims files.  

The veteran is advised that failure to 
report for the scheduled examination may 
have adverse consequences in the 
adjudication of the claims.  Where a 
claimant fails to report for an 
examination without good cause in 
connection with a claim for increase, the 
claim shall be denied.  38 C.F.R. § 3.655 
(1998).  

3.  The RO should then review the 
veteran's claims and consider all 
pertinent law, in light of the 
examination report.  See Stegall, supra.  
If either of the veteran's claims remains 
in a denied status, he and his 
representative should be provided with a 
supplemental statement of the case, which 
should include a full discussion of 
actions taken on the veteran's claims, 
the reasons and bases for such action, 
and all laws and regulations used in 
making the decision not already provided, 
to include 38 C.F.R. §§ 4.40, 4.45, 4.59 
(1998).  The applicable response time 
should be allowed.  

In taking this action, the Board implies no conclusion as to 
any outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals


NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans' Appeals.  Appellate rights do not 
attach to those issues addressed in the remand portion of the 
Board's decision, because a remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 18 -


